t c memo united_states tax_court david a lehmann petitioner v commissioner of internal revenue respondent docket no 3386-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure david a lehmann pro_se jonae a harrison for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether an oral motion by petitioner to dismiss should be granted and if not whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner did not file federal_income_tax returns for the years and petitioner was at all relevant times throughout this period and through the time of trial married to and residing with his wife barbara j lehmann ms lehmann ms lehmann likewise did not file federal_income_tax returns for the through years on date respondent received from petitioner a letter dated date in which petitioner stated from now on all letter sec_1 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure will be sent to c o west deer valley road phoenix arizona this address will serve as my ‘last known address’ for all purposes unless and until i provide you with another address the letter was sent in petitioner’s name only and did not mention or identify his wife on date two notices of deficiency were issued to petitioner with respect to the years in issue one for through and one for and the notices were sent to the west deer valley address indicated in petitioner’s letter and duplicate originals were sent to an address on file with respondent pincite east mcrae way phoenix arizona both sets were returned as undeliverable forwarding order expired petitioner did not file a petition with this court in response to the notices of deficiency and respondent assessed as will be discussed in greater detail infra in text separate notices of deficiency for the through years were issued to ms lehmann ms lehmann contested those notices in this court at docket no an order of dismissal and decision was entered in that case on date and was affirmed by the court_of_appeals for the ninth circuit 63_fedappx_412 9th cir this court takes judicial_notice of facts established by the official record in that action the record contains one original from each set ie the notice for through showing the west deer valley address and the notice for and showing the east mcrae way address the notice_of_determination consistently in two places explains the circumstances surrounding issuance of the duplicate original notices and taking into account the fact that they were issued on the same date and to the same taxpayer and signed by the same reviewer the court is satisfied that duplicate notices were indeed mailed to each address on date the taxes additions to tax and interest for all years on date notices of balance due were sent to petitioner on that date as well as on date subsequently on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with regard to the through years respondent on date received from petitioner a form request for a collection_due_process_hearing setting forth his disagreement with the proposed collection action as follows there was a failure to determine a deficiency there was a failure to issue a notice_of_deficiency any notice_of_deficiency was void as it included income subject_to final partnership administrative adjustments under tefra there was a failure to generate an assessment list there was a failure of the commissioner to certify and transmit the assessment list there was a failure to record the assessment failure to provide record of assessment and failure to send notice of assessment by a letter dated date the settlement officer to whom petitioner’s case had been assigned scheduled a hearing for date in phoenix arizona the letter enclosed copies of forms certificate of assessments payments and other specified matters for each of the years in issue petitioner appeared for the scheduled conference on date accompanied by a stenographer and james chisholm who was identified as a witness the settlement officer advised petitioner that recording and stenography were no longer permitted at collection hearings he further informed petitioner that they could either proceed without recordation or that a determination could be made based on the information in petitioner’s file petitioner declined to proceed and instead submitted to the settlement officer a document entitled declaration of david lehmann which the settlement officer understood petitioner to say asserted the only issues he intended to present the declaration contained the following five statements the fourth of which duplicated the second i received the notice_of_intent_to_levy and notice of right to a hearing i did not receive the notices of deficiency for any of the years through my wife barbara lehmann received notices of deficiency for the years through dated date and petitioned tax_court i did not receive the notices of deficiency for any of the years through i did not receive any of the income attributed to my wife in the notices of deficiency sent to her respondent on date then issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner’s petition disputing the notice_of_determination was filed on date and reflected an address in new river arizona in the petition petitioner largely repeated contentions made in his form and additionally assigned error on the grounds that he was prohibited from recording the collection hearing petitioner then prayed that this court issue an order requiring respondent to show cause why the determination should not be vacated find the determination arbitrary capricious not supported by the evidence an abuse_of_discretion and contrary to law vacate the date determination and award petitioner costs and fees incurred in the prosecution of this action on date respondent filed a motion for summary_judgment pursuant to rule petitioner was directed to file any response to respondent’s motion on or before date however upon review of the record the court noted certain internal inconsistencies that rendered summary_judgment inappropriate by order dated date the court petitioner initially filed a complaint in the u s district_court for the district of arizona on date the complaint was dismissed for lack of subject matter jurisdiction on date petitioner’s petition to this court arrived in an envelope bearing a postmark of date see sec_6330 the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule principally the exhibits accompanying respondent’s motion for summary_judgment contained conflicting dates for issuance of continued denied the motion for summary_judgment but warned petitioner as follows at the same time the court cautions petitioner that some but not all of the various issues advanced by petitioner during the administrative process have been repeatedly rejected by this and other courts or are refuted by the documentary record moreover maintenance of similar frivolous arguments has served as grounds for imposition of penalties under sec_6673 we admonish petitioner that if he persists in making frivolous and groundless tax_protester arguments in any further proceedings with respect to this case rather than raising relevant issues as specified in sec_6330 the court would be in a position to impose a penalty under sec_6673 several days later on date the court received from petitioner his response to respondent’s motion therein petitioner principally reiterated his position that on account of the refusal to permit recording of the collection hearing the underlying notice_of_determination should be vacated and his case remanded he asked that the court deny respondent’s motion for summary_judgment the response was filed for the record and the case proceeded to trial continued the underlying notices of deficiency and did not include copies of the notices themselves for instance the notice_of_determination stated at one point that the notices of deficiency were issued on date and at another point gave a date of mailing of date as later became clear at trial certain of the references were inadvertently made to the last day to file a petition with the united_states tax_court date stamped on the front of the notices of deficiency rather than the issuance date also stamped on the front the case was called from the calendar of the trial session of the court in phoenix arizona on date petitioner at that time submitted a pretrial memorandum that incorporated by reference the legal arguments stated in petitioner’s earlier response to respondent’s motion for summary_judgment but offered no additional reasoning petitioner’s pretrial memorandum was filed with the court after respondent indicated no objection to late filing the case was then heard on date and both petitioner and his wife testified at the close of trial petitioner stated all i have to say is i move to have this case dismissed on the grounds that they weren’t prepared presumably the basis for this statement is that as a predicate to the admission into evidence as business records of copies of the statutory notices of deficiency underlying the assessments counsel for respondent requested a brief recess to procure the testimony of a revenue_agent this request was granted and a revenue_agent testified as to the manner in which the documents in petitioner’s administrative file were maintained in the regular course of business i oral motion to dismiss opinion as a threshold matter the court briefly addresses petitioner’s motion to dismiss this case on grounds of respondent’s lack of preparedness although we agree that counsel for respondent might have been more ready based on our date order to address inquiries from the court regarding the notices of deficiency the need formally to introduce the documents into evidence may have been unanticipated counsel quickly responded to the situation by procuring the testimony of a revenue_agent only very minimal delay ensued and we do not perceive that petitioner was prejudiced thereby the court is aware of no precedent for employing dismissal in such circumstances the court further is satisfied that the testimony of the agent laid a proper foundation for admission of the notices of deficiency under rule sec_901 and sec_803 of the federal rules of evidence see also sec_7453 rule a petitioner’s oral motion to dismiss shall be denied ii collection action a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or the u s district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was provided with an opportunity for a face-to-face hearing on date the hearing did not proceed when petitioner was not permitted to record the meeting on date in 121_tc_8 this court held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra because no hearing had been conducted at all in petitioner’s case and the record contained certain factual ambiguities we declined to grant respondent’s motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court at the trial session in phoenix to identify any legitimate issues he wished to raise that could warrant further consideration of the merits of his case by the appeals_office or this court at trial the comments of petitioner and his wife focused almost exclusively on petitioner’s assertion that he did not receive the notices of deficiency and on corollary matters regarding his address however as will be explained in greater detail below petitioner failed to raise any legitimate substantive issues requiring or justifying additional review under the framework of sec_6330 the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it review of underlying liabilities the evidentiary record establishes that statutory notices determining deficiencies with respect to the and taxable years were issued to petitioner respondent’s records indicate that the notices were returned as undeliverable forwarding order expired petitioner asserts that he never received the notices and at trial he and his wife testified regarding their various addresses in particular petitioner acknowledged that he wrote and signed the date letter communicating the west deer valley address he also failed to identify any subsequent communication providing the internal_revenue_service with a superseding address ms lehmann testified explicitly that no superseding letter had been sent to supply new or updated information thus the notices of deficiency were sent in a manner in compliance with and valid under sec_6212 and corresponding regulations requiring that a notice_of_deficiency be sent to a taxpayer’s last_known_address sec_6212 and b concerning issues bearing on receipt for purposes of sec_6330 petitioner initially stated that west deer valley was his address as of date then he said he probably moved at about that time next he testified that it had been over years since he and his wife had lived at either the west deer valley address or the east mcrae way address finally he stated explicitly that they had been living at our address we’re at now since see supra note in this connection the court notes that the address used by petitioner on his petition and on other papers filed with the court throughout this proceeding is north black canyon hwy new river arizona however the address reflected on the notices of deficiency issued to petitioner’s wife on date and with respect to which a tax_court petition was filed at docket no was north 23rd avenue or lane phoenix arizona this address was used by ms lehmann throughout that proceeding from march of to september of at trial in the instant case ms lehmann testified that she and petitioner lived together during the through period and at the time her earlier tax_court proceedings were underway she stated that petitioner was aware of those proceedings and discussed them with her there is also indication in the testimony that petitioner and his wife employed post office boxes at various times and it is unclear precisely which of the addresses used pertain to boxes as opposed to residences although sec_6330 generally entitles taxpayers to raise the issue of underlying liability if they did not receive a notice_of_deficiency or otherwise have an opportunity one notice used ave while the other used lane lane was employed on the majority of the documents filed during the proceedings but the parties indicated at the trial in that case that avenue was more correct to dispute the liability the court has held that taxpayers cannot defeat actual receipt by deliberately refusing delivery of a statutory notice sego v commissioner t c pincite tatum v commissioner tcmemo_2003_115 carey v commissioner tcmemo_2002_209 baxter v commissioner tcmemo_2001_300 here the testimony given at trial suggests that petitioner’s communication of the west deer valley address to the internal_revenue_service in january of and subsequent failure to notify of any new addresses may have been a deliberate preemptive attempt to prevent delivery of any notice_of_deficiency the substantial nature of the relevant tax deficiencies exceeding dollar_figure for each of the years in issue further enhances the likelihood of this scenario to the extent that the west deer valley address had been outdated for years or since at the time of trial in october of the letter would have been inaccurate when written petitioner would reasonably be considered in such circumstances to have deliberately repudiated his opportunity to contest the notices of deficiency in this court and likewise now to be precluded from challenging his underlying liability in this proceeding nonetheless even if petitioner were entitled to contest his underlying liabilities at this juncture he has at no time offered even a scintilla of evidence that would show error in respondent’s determinations he declined at trial to address in any way the merits of the deficiencies despite being warned as follows you wanted to record your hearing and were not permitted to do so so you didn’t participate in the hearing this trial is being recorded this is your chance your only chance unless i remand the case to present any and all issues that you wish to raise with respect to your hearing and that will be on the record thus even a de novo review would not avail petitioner and moreover he has now forfeited his chance to suggest any meritorious issues worthy of remand review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains a form_4340 for each of the years at issue indicating that assessments were made for the year and that taxes remain unpaid petitioner has failed to cite any irregularities with respect to the forms introduced into evidence that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection action where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from the settlement officer enclosed copies of forms for each year petitioner has also denied receiving the notices of assessment presumably alluding to the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent notices of balance due for the tax years involved and petitioner has never denied receiving these notices thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process or before us in phoenix but no meritorious items were pursued even in those proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion iii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in 115_tc_576 the court warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted and maintained this proceeding primarily for delay throughout the administrative process and in his petition petitioner advanced contentions and demands previously and consistently rejected by this and other courts while his procedural stance concerning recording was correct and his contentions regarding nonreceipt of the notices of deficiency initially gave us pause his testimony and that of his wife revealed that these matters in petitioner’s circumstances posed no legitimate basis for contesting the collection determination hence petitioner ignored the court’s explicit warning that any further proceedings would be justified only in the face of relevant and nonfrivolous issues moreover petitioner was expressly alerted to the potential use of sanctions in his case yet he appeared at the trial session in phoenix without any legitimate evidence or argument in support of his position petitioner therefore received fair warning but has persisted in frivolously disputing respondent’s determination the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order and decision will be entered
